 

FILED

September 30, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

ISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18-PO-00042-CKD
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
LAHELA K. KUPIHEA, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release LAHELA K. KUPIHEA, Case No. 2:18-PO-
00042-CKD, Charge Failure to Appear , from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:

V__— Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
Y (Other) With Pretrial Release Supervision and Conditions of
Release as stated on the record in open court.
This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _September 30,2019 at 2:45pm.

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
